FILED
                             NOT FOR PUBLICATION                            MAR 03 2010

                                                                        MOLLY C. DWYER, CLERK
                      UNITED STATES COURT OF APPEALS                     U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



IVY ANDERSON; et al.,                             No. 08-17112

               Plaintiffs - Appellants,           D.C. No. 2:05-cv-02321-LKK-
                                                  GGH
   v.

CITY OF DAVIS; et al.,                            MEMORANDUM *

               Defendants - Appellees.



                     Appeal from the United States District Court
                        for the Eastern District of California
                    Lawrence K. Karlton, District Judge, Presiding

                             Submitted February 16, 2010 **


Before:        FERNANDEZ, GOULD, and M. SMITH, Circuit Judges.

        Ivy Anderson and David Johnson appeal pro se from the district court’s

judgment dismissing their 42 U.S.C. § 1983 action as a sanction for failure to


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.

          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).

PDM/Research
comply with the district court’s discovery orders. We have jurisdiction pursuant

to 28 U.S.C. § 1291. We review for an abuse of discretion. Valley Eng’rs, Inc. v.

Elec. Eng’g Co., 158 F.3d 1051, 1052 (9th Cir. 1998). We affirm.

       The district court did not abuse its discretion by dismissing the action after

weighing the relevant factors. See id. at 1057 (listing factors to consider in

determining whether to dismiss an action under Fed. R. Civ. P. 37). Appellants

failed to comply with discovery orders despite the district court’s warnings that

non-compliance could result in dismissal.

       Appellants’ remaining contentions are unpersuasive.

       Appellants’ motion filed on September 16, 2009 is denied.

       AFFIRMED.




PDM/Research                                2                                    08-17112